              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00224-MR


BRIAN CUDD,                 )
                            )
              Plaintiff,    )
                            )
     vs.                    )                        ORDER
                            )
PRUDENTIAL INSURANCE        )
COMPANY OF AMERICA,         )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER is before the Court on the Defendant’s motion for the

admission of attorney Julie M. Kamps as counsel pro hac vice. [Doc. 11].

Upon careful review and consideration, the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc. 11]

is ALLOWED, and Julie M. Kamps is hereby granted pro hac vice admission

to the bar of this Court, payment of the required admission fee having been

received by the Clerk of this Court.
                               Signed: December 1, 2020
      IT IS SO ORDERED.




        Case 1:20-cv-00224-MR Document 14 Filed 12/01/20 Page 1 of 1
